Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer has been approved by the USPTO.

Claims 1, 5, 7-10, 13, 15-16, and 21-31 are allowed over the prior art of record and in light of applicant’s arguments. Claims 2-4, 6, 11-12, 14, and 17-20 have been canceled.

The following is an examiner’s statement of reasons for allowance: Based on obtaining a packet having a destination IP address which corresponds to a first service instance providing failover from a second service instance, the IP address is translated to an IP address that is shared between the first and second service instances. Traits of the packet can thus be directly compared to maintained session information which indicates active connections with the second service instance, where the destination IP address indicated in the session information is that which is shared between the service instances rather than an IP address that is unique to either of the service instances. As a result, packets can either be allowed or blocked for processing by the backup, first service instance if an active connection with the primary, second service instance can be identified based at least partly on the shared IP address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454